Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Amendment filed on 06/06/2022.  
Currently, claims 1-20 are pending.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tada et al. (“Tada” US 2015/0340606 published 11/26/2015).
As to claim 10, Tada shows a memory device, comprising: 
a bottom electrode disposed on a conductive interconnect (see 5a acting as bottom electrode being disposed on part 6a acting as interconnect to surrounding parts; [0154]); 
a data storage layer over the bottom electrode (note the data storing variable layer 9; [0154]); 
a top electrode over the data storage layer (see top part 12 here acting as top electrode [0164]; note also layer 11 could be designated here in the alternate even though it is made of oxides in most embodiments as it is still acting as part of the overall upper electrode structure of the device; [0156]; finally for claim 14 below the top electrode can be designated as 12+20) and having one or more rounded sidewalls defining a recess within an upper surface of the top electrode via (note that the upper sidewalls of 12 are rounded on inside sidewalls; note additionally the same for layer 11 as alternate designation), 
wherein the one or more rounded sidewalls have slopes that decrease as a height above a bottommost surface of the top electrode increases (note that the angle is getting less steep, or “decreases” as height above the bottommost surface of 12 increases; in the alternate note the same for part 11), as viewed along a cross-sectional view; 
and a top electrode via (see part 19+18+20 as a top electrode via; [0148] + [0164]; alternately just layer 19 can be designated here for claim 14, with layers 12+18 designated as the top electrode) intersecting the upper surface of the top electrode (note this comes down to touch 12; in the alternate designation of parts this top electrode via is designated as 19+18+12 and it will come down to touch 11 when 11 is designated as the top electrode).


As to claim 14, Tada shows a device wherein the top electrode has a greater thickness along an outermost sidewall than directly below the recess and laterally outside of the top electrode via (note that layer 12 has a thicker thickness out on the far left and far right than the narrowest part of it down at the bottom corners of the recess on either side, and note this continues a bit up towards where the recess’s top is just laterally outside of the top electrode via when such is designated as 19 only as discussed above).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (“Tada” US 2011/0272664 published 11/10/2011).  
As to claim 1, Tada 664’ shows (see Fig. 12 embodiment; note this Fig. 12 embodiment is a variation of Fig. 1 the parent embodiment in [0193]) a device, comprising: 
a dielectric protection layer (see dielectric layer 7 protecting lower layers; [0084] first introducing this part but it carrying over as a like part) having sidewalls (see inner sidewalls of 7) defining an opening over a conductive interconnect within an inter-level dielectric (ILD) layer (note the inner sidewalls of 7 define an opening over 5 here acting as an interconnect part and within an ILD 4; [0081] first introducing this part but it carrying over to Fig. 8 as a like part); 
a variable resistance layer (see variable resistance layer 9; [0193]) over the bottom electrode structure; 
a top electrode (for the main designation of parts see top electrode part here being designated as 11; [0089] first discusses the part in detail and it carries over as a like part; note for claim 5 in specific below the office will adopt an alternate designation of 10+11 designated together as one large part; [0076] and [0088] first discusses part 10 in addition to the part 11 above, and they carry over as like parts to Fig. 12; and note for claims 3 and 6 below the office will designate the top electrode as all of 10+11+20 together; [0089]) over the variable resistance layer (note part 11 over 9); and 
a top electrode via (note the metallized hole 19; [0089] first discusses this in detail and it carries over as a like part to Fig. 12; note this can also be designated as 19+18 together as metallized holes in the layers around them in an alternate designation) disposed on the top electrode and directly over the dielectric protection layer (note this layer is formed on 11 and directly over 7).  

However, in that embodiment, Tada 664’ fails to show a bottom electrode structure extending from within the opening to directly over a topmost surface of the dielectric protection layer facing away from the ILD layer, wherein the bottom electrode structure has an upper surface that is directly over the opening and that is vertically above the topmost surface of the dielectric protection layer.   

Tada 664’ shows in an alternate embodiment in Fig. 13 the formation of an underliner layer that acts as bottom electrode (note bottom electrode 5c acting as underliner for layer 9; [0193]; note also that this layer is to be formed such that it follows the general lateral pattern of layer 9 above it as they are patterned together in formation; [0196] describing patterning 5c with layer 9 together) extending from within an opening to directly over a topmost surface of the dielectric protection layer facing away from an ILD layer (note that 5c extends from the opening in 7 over a topmost surface of 7 that faces upwards), wherein the bottom electrode structure has an upper surface that is directly over the opening and that is vertically above the topmost surface of the dielectric protection layer (note that when the entire upper surface of 5c is considered “an upper surface” then it will be one that is directly over the opening in its central portion of the uppermost surface and is vertically above the topmost surface of the dielectric protection layer 7 out on its wings of its uppermost surface).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the underliner layer 5c, patterned along with its overlayer 9, and acting as a bottom electrode as taught by Tada 664’s Fig. 13 embodiment to make an underlining layer 5c acting as a bottom electrode under layer 9 in Tada 664’s Fig. 12 embodiment, with the motivation of preventing diffusion of copper from lower layers when copper is used (see use of 5c as a diffusion barrier for copper when copper is used in lower layers; [0194]).  

The office notes that when Fig. 12 is modified with a layer 5c from Fig. 13 that matches the patterning of layer 9, as in the combination above, the combination has a bottom electrode structure extending from within the opening to directly over the dielectric protection layer (that is to say the newly brought in layer 5c will come up out of the opening formed in 7 to being up on top of 7 directly thereover) and it is noted that this bottom electrode structure will be one extending from within the opening to directly over a topmost surface of the dielectric protection layer facing away from the underlying ILD layer (note 5c will be extending up from within the opening to directly over a topmost surface of the dielectric protection layer facing upwards away from 4), and one wherein the bottom electrode structure has an upper surface that is directly over the opening and that is vertically above the topmost surface of the dielectric protection layer (the overall topmost surface of 5c, including the center lower part and the diagonal sidewall parts going up and then the topmost parts of this overall topmost surface here is noted to be directly over the opening and vertically above the topmost surface of the dielectric protection layer).  

As to claim 2, Tada 664’s Fig. 12, as modified by Tada 664’s Fig. 13 embodiment above, shows a device wherein the bottom electrode structure (the part 5c brought in from Fig. 13 into Fig. 12 matching the patterning of the layer 9 thereover) is asymmetric about a vertical line bisecting a bottom surface of the bottom electrode structure (note that when 5c brought in from Fig. 13 into Fig. 12 is patterned along with the same pattern as layer 9 thereabove as in the combination above then 5c in the combination will be asymmetric about a vertical line bisecting the bottommost surface of itself, that is the bottommost surface of 5c that is down in the trench formed in 7 running along the top of part 5).  

As to claim 3, Tada 664’s Fig. 12, as modified by Tada 664’s Fig. 13 embodiment above shows a device wherein a thickness of the top electrode increases from directly over a bottom most surface of the top electrode to an outermost sidewall of the top electrode (note that under the alternate designations above when the top electrode is designated as 10+11+20 it will have a small thickness directly over a bottom most surface of the top electrode over on the left or mid-left and then will have a super large thickness over on far right due to 20’s added thickness to 10 and 11).  

As to claim 4, Tada 664’s Fig. 12, as modified by Tada 664’s Fig. 13 embodiment above, shows a device wherein the top electrode via is disposed on the top electrode directly over a topmost surface of the dielectric protection layer (note that the top electrode via 18 is disposed on 11 directly over a topmost surface of 7 in the combination above, see Fig. 12 for the overall orientation and setup).  

As to claim 5, Tada 664’s Fig. 12, as modified by Tada 664’s Fig. 13 embodiment above, shows a device wherein the top electrode comprises a first top electrode layer and a second top electrode layer on the first top electrode layer (note under the alternate designation set forth above for claim 5 specifically layers 10 and 11 are designated as the overall top electrode and there is a first electrode layer 10 and second top electrode layer 11 on the first top electrode layer 10); and 
wherein the top electrode via extends into the second top electrode layer and is vertically separated from the first top electrode layer by the second top electrode layer (note that 18 extends into layer 11 and is vertically separated from layer 10 by layer 11).

As to claim 6, Tada 664’s Fig. 12, as modified by Tada 664’s Fig. 13 embodiment above, shows a device further comprising: a dielectric material disposed directly over the top electrode and within a recess in a topmost surface of the top electrode, wherein the dielectric material has a topmost surface that is vertically below the topmost surface of the top electrode (note layer 15 as a dielectric material disposed directly over the top electrode which was designated as 10+11+20 above and within a recess in the topmost surface of the top electrode over on the left side where the topmost surface of 10+11+20 will be the part of the overall topmost surface that is the topmost surface of 11 and wherein the dielectric material 15 has a topmost surface that is vertically below the topmost surface of the top electrode that is the part of the overall topmost surface of 10+11+20 over at 20 which is 20’s topmost surface).  

As to claim 7, Tada 664’s Fig. 12, as modified by Tada 664’s Fig. 13 embodiment above, shows a device wherein the top electrode via (19 as noted above) has an outermost sidewall that is laterally outside of the conductive interconnect (note the right hand surface of 19 is laterally outside of the designated conductive interconnect 5 above).  

As to claim 8, Tada 664’s Fig. 12, as modified by Tada 664’s Fig. 13 embodiment above, shows a device wherein the bottom electrode structure continuously and laterally extends from directly over the conductive interconnect to past an outermost sidewall of the conductive interconnect (see the bottom electrode brought in from Fig. 13 being part 5c being patterned along with the layer thereabove in this instance extending continuously and laterally from directly over t5 to past the right hand outermost sidewall of 5).  

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himeno et al. (“Himeno” WO 2013/140768 published 09/26/2013 see already of record on the submitted IDS and see also the machine translation of certified priority document JP2012-064440 provided herewith which is the priority document thereof and to which the office will make reference) in view of Tada et al. (“Tada  664’” US 2011/0272664 published 11/10/2011).  
As to claim 1, Himeno shows a device (see Fig. 1A using the middle of Fig. 1a for the grounds of rejection below; note also the method details for making the device 10 in Fig. 1a; [0091+]; note the office will be turning the Fig. 1a about 10 degrees to the right in orientation) comprising:
a dielectric protection layer (see dielectric 112; [0044] and [0113]) having sidewalls (see sidewalls of 112 which are internal around the parts therein for the middle device) defining an opening (note the sidewalls noted above are making an opening in which some parts are formed) over a conductive interconnect within an inter-level dielectric (ILD) layer (note a conductive interconnect 104 inside an ILD 103; [0044]); 
a bottom electrode structure (note bottom electrode 106; [0044]) extending from within the opening to directly over the dielectric protection layer (note this is within the opening noted above at its bottommost parts and extends up the sidewall of 112 such that when the device is turned slightly to the right hand side about 10 degrees it will be directly above a tiny part of 112 as it extends from its own lower parts); 
a variable resistance layer (see variable resistance layer 109; [0045]) over the bottom electrode structure (note this layer 109 is over 106); 
a top electrode (note layer 110 as top electrode; [0044]) over the variable resistance layer (note layer 110 is over 109); and 
a top electrode via (note layer 113; [0044] and [0113]) disposed on the top electrode and directly over the dielectric protection layer (note when the device is turned to the right 10 degrees layer 113 is both disposed on 110 and also directly over 112).  

However, Himeno fails to the device being one such that the dielectric protection layer that has sidewalls defining an opening over a conductive interconnect within an interlevel dielectric layer is one such that there will also be a bottom electrode structure being one extending from within the opening (defined by the protection layer’s sidewalls) to directly over a topmost surface of the dielectric protection layer facing away from the ILD layer, wherein the bottom electrode structure has an upper surface that is directly over the opening and that is vertically above the topmost surface of the dielectric protection layer specifically as now claimed.  

Tada  664’ shows making a device with a dielectric protection layer that has sidewalls defining an opening over a conductive interconnect within an interlevel dielectric layer and where it is one such that there will also be a bottom electrode structure being one extending from within the opening (defined by the protection layer’s sidewalls) to directly over a topmost surface of the dielectric protection layer facing away from the ILD layer, wherein the bottom electrode structure has an upper surface that is directly over the opening and that is vertically above the topmost surface of the dielectric protection layer specifically as now claimed (note that 7 is a dielectric protection layer that has sidewalls defining an opening therein over an underlying conductive interconnect 5 and the device being further one with a bottom electrode structure 5c, patterned along with the overlying layers, that extends from within the opening to directly over a topmost surface of the dielectric protection layer 7 that faces upwards and wherein the bottom electrode structure has its overall upper surface directly over the opening in 7 near the mid point and vertically above the topmost surface of the dielectric protection layer 7 at its outer sides of its upper surface).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the dielectric protection layer with lower electrode layer as taught by Tada 664’ to have made similar layers in Himeno with the motivations of providing an insulation barrier for lower layers that also provides lower electric field concentration (see [0014] discussing the lower electric field concentration for the device due to the shape of 7 and also see the layer itself being a barrier for layers under it) and providing a diffusion barrier (see use of 5c as a diffusion barrier for copper to enable copper used in lower layers; [0194]).  


As to claim 9, Himeno as modified by Tada 664’ above shows a device wherein the bottom electrode structure continuously and laterally extends past opposing sides of the top electrode (note the bottom electrode 5c brought in from Tada 664’ above, when patterned along with the overlying layers thereabove, continuously and laterally extends past opposing sides of the top electrode 110 when the device is turned slightly on its side as noted above, at least on the left hand side, and where here for now the office has to interpret the claim as broad enough to include extension past one of the opposing sides as overall meeting the limitation as it is not specific that both must be extended past, that is, the claim is interpreted for now. such that the extending can generically be past the opposing sides by being past one of the sides).  


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (“Tada” US 2015/0340606 published 11/26/2015), as applied to claim 10 above, further in view of Tada et al. (“Tada 664’” US 2011/0272664 published 11/10/2011).  
As to claim 11, Tada shows the device as related above for claim 10, but fails to show it being one wherein the top electrode via intersects the upper surface of the top electrode laterally between the recess and an outermost sidewall of the top electrode (or in other words, the top electrode via is offset from the recess in the top electrode and gets dropped out on a little landing area off to the side for the top via).  

Tada 664’ shows making a top electrode via be laterally offset from the main cell body off on a landing portion (see Fig. 12 making 19+18+20 laterally offset from the main part of the cell off to the left side on a little landing portion made off to the side; [0188]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the lateral offset of the top via from the main cell portion of the device as taught by Tada 664’ to have made a lateral offset and landing part off on the side in Tada with the motivation of helping to ensure no voids are generated (see prevention of void formation; [0191]).  

The office here notes that if the applicant intends for the “laterally between” language here to effectively require “directly laterally between” (basically requiring the via to poke down into the electrode) then the office includes the same grounds of rejection made for claim 15 below here, but for now the office will presume the applicant intends it to be meant broader and not require direct lateral betweenness.  


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (“Tada” US 2015/0340606 published 11/26/2015), as applied to claim 10 above, further in view of Tada et al. (“Tada 664’” US 2011/0272664 published 11/10/2011).  
As to claim 12, Tada shows the device as related for claim 10 above, but fails to show the device being one wherein the bottom electrode has a first lower surface and a second lower surface vertically above the first lower surface, the first lower surface and the second lower surface facing a substrate; and wherein the second lower surface continuously and laterally extends past an outermost sidewall of the top electrode via.

Tada shows in an embodiment in Fig. 13 the formation of an underliner layer that acts as bottom electrode (note bottom electrode 5c acting as underliner for layer 9; [0193]; note also that this layer is to be formed such that it follows the general lateral pattern of layer 9 above it as they are patterned together in formation; [0196] describing patterning 5c with layer 9 together) such that it is a device wherein the bottom electrode has a first lower surface and a second lower surface vertically above the first lower surface (note the absolute lowermost surface of the lowermost main surface overall, in the middle, and then note the upper lower surfaces on the far left and right sides of 5c), the first lower surface and the second lower surface facing a substrate (note these lower surfaces face downwards towards the substrate 1 below); and wherein the second lower surface continuously and laterally extends past an outermost sidewall of the top electrode via (note this is made wide such that it is wider than the outermost sidewall of the top electrode via thereabove and it extends continuously and laterally therebeyond).  


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the underliner layer 5c, patterned along with its overlayer 9, and acting as a bottom electrode as taught by Tada’s Fig. 13 embodiment to make an underlining layer 5c acting as a bottom electrode under layer 9 in Tada’s Fig. 7 embodiment, with the motivation of preventing diffusion of copper from lower layers when copper is used (see use of 5c as a diffusion barrier for copper when copper is used in lower layers; [0194]).  

The office notes that when Fig. 7 in Tada is modified with a layer 5c from Fig. 13 in Tada 664’ then there will be a the bottom electrode has a first lower surface and a second lower surface vertically above the first lower surface (note the absolute lowermost surface of the lowermost main surface overall, in the middle, and then note the upper lower surfaces on the far left and right sides of 5c brought in from Tada 664’), the first lower surface and the second lower surface facing a substrate (note these lower surfaces face downwards towards the substrate 1 below); and wherein the second lower surface continuously and laterally extends past an outermost sidewall of the top electrode via (note this part 5c is made wide such that it is wider than the outermost sidewall of the top electrode via thereabove and it extends continuously and laterally therebeyond).  


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (“Tada” US 2015/0340606 published 11/26/2015), as applied to claim 10 above, further in view of Tada et al. (“Tada 664’” US 2011/0272664 published 11/10/2011) and finally in view of Mikawa et al. (“Mikawa” US 2012/0161095 published 06/28/2012).  
As to claim 15, Tada shows the device as related above for claim 10, but fails to show it being one wherein a sidewall of the top electrode, which faces the top electrode via, is directly between a side of the top electrode via and the one or more rounded sidewalls (or in other words, the main Tada reference does not show an embodiment with the top electrode via being laterally offset and poking down into the top electrode a bit so that a sidewall of the top electrode, which faces the top electrode via where it pokes down into the top electrode, will be directly between a side of the top electrode via and the one or more rounded sidewalls).  

Tada 664’ shows making a top electrode via be laterally offset from the main cell body off on a landing portion (see Fig. 12 making 19+18+20 laterally offset from the main part of the cell off to the left side on a little landing portion made off to the side; [0188]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the lateral offset of the top via from the main cell portion of the device as taught by Tada 664’ to have made a lateral offset and landing part off on the side in Tada with the motivation of helping to ensure no voids are generated (see prevention of void formation; [0191]).  

However, even Tada as modified by Tada 664’ above still fails to show the top via formed poking down inside of the top electrode such that there will be a sidewall of the top electrode facing the top electrode via being directly between a side of the top electrode via and the one or more rounded sidewalls.  

Mikawa shows forming a top via part down into a top electrode poking into it (see 110 formed poking down into part 107 some; [0035]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the manner of forming a top via part down into a top electrode as taught by Mikawa to have made the top via part in Tada, as previously modified by Tada 664’ above with the motivation of allowing for some over etch to ensure a good etch is achieved and increase contact surface area (note that the over etching of the hole for 110 to go down in during Fig. 2k appears to be done on purpose to ensure the desired shape that results with increased contact surface area and using overetching thus ensuring a good etch is achieved all the way down; [0065] and accompanying figures).  

The office notes that with the Tada device modified by Tada 664’ and Mikawa as done above then the top via will be both offset over on a landing portion for the top via and poking into the top via a bit such that there is a sidewall of the top electrode pressed up against the top via, facing the top via, where the top via pokes down into the top electrode, which is itself directly between a side of the top electrode via and the one or more rounded sidewalls over lateral therefrom (that is the sidewall of the top electrode pressed against the top via will be directly between the close side of the top via and the one or more rounded sidewalls).  


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (“Tada 664’” US 2011/0272664 published 11/10/2011) in view of Mikawa et al. (“Mikawa” US 2012/0161095 published 06/28/2012).  
As to claim 16, Tada 664’ shows a device comprising:  
a bottom electrode over a conductive interconnect (see 5 acting as bottom electrode over 6 acting as a conductive interconnect; see [0188-0189] but with these parts previously introduced in [0080]); 
a data storage layer over the bottom electrode (see layer 9; [0189]); 
a top electrode over the data storage layer (see top electrode 11; [0189]), 
wherein the top electrode has one or more sidewalls defining a recess within a topmost surface of the top electrode (see the inner sidewalls defining a recess in 11) and
a top electrode via (see top electrode via 18+19+20 coming down; [0189]).   

However Tada 664’ fails to show the device being one wherein a top electrode via on and extending into the top electrode and the top electrode is directly between a sidewall of the top electrode via and the one or more sidewalls defining the recess (that is to say the top electrode via doesn’t poke into the top electrode’s top surface such that the top electrode is directly between a sidewall of the top electrode via and one or more sidewalls defining the recess).  

Mikawa shows forming a top via part down into a top electrode poking into it (see 110 formed poking down into part 107 some; [0035]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the manner of forming a top via part down into a top electrode as taught by Mikawa to have made the top via part in Tada 664’ with the motivation of allowing for some over etch to ensure a good etch is achieved and increase contact surface area (note that the over etching of the hole for 110 to go down in during Fig. 2k appears to be done on purpose to ensure the desired shape that results with increased contact surface area and using overetching thus ensuring a good etch is achieved all the way down; [0065] and accompanying figures).  

The office notes that in the combination of Tada 664’ as modified by Mikawa above there is now a top electrode via on and extending into the top electrode (that is the top electrode now pokes down a bit into 11) and the top electrode is directly between a sidewall of the top electrode via and the one or more sidewalls defining the recess (and now note that part of the top electrode is directly between a sidewall of the top electrode via on the left side of the top electrode via and the one or more sidewalls defining the recess in 11’s upper surface noted above).  


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (“Tada 664’” US 2011/0272664 published 11/10/2011) in view of Mikawa et al. (“Mikawa” US 2012/0161095 published 06/28/2012), as applied to claim 16 above.    
As to claim 17, Tada 664’ as modified by Mikawa above shows the device noted above, but fails to show it being a device wherein the bottom electrode has a first upper surface, a second upper surface along a first outermost sidewall of the bottom electrode and a third upper surface along a second outermost sidewall of the bottom electrode, the first upper surface laterally between the second upper surface and the third upper surface, as viewed in a cross- sectional view; and wherein the second upper surface has a greater length than the first upper surface (this being at least because 5 is currently designated as this part and there is no bottom electrode immediately formed under 9 as there is in Fig. 13).  

Tada 664’ shows in an alternate embodiment in Fig. 13 the formation of an underliner layer that acts as bottom electrode (note bottom electrode 5c acting as underliner for layer 9; [0193]; note also that this layer is to be formed such that it follows the general lateral pattern of layer 9 above it as they are patterned together in formation; [0196] describing patterning 5c with layer 9 together) wherein the bottom electrode has a first upper surface (note the inner lowermost middle part of the uppermost surface here being considered a surface unto itself), a second upper surface (see right hand surface with the diagonal portion of the overall surface as well) along a first outermost sidewall of the bottom electrode (note this surface runs right along the rightside outermost sidewall) and a third upper surface (see left hand upper surface including the diagonal portion of the overall surface as well) along a second outermost sidewall of the bottom electrode (note this is along the left hand side outermost sidewall), the first upper surface laterally between the second upper surface and the third upper surface (note the middle part is laterally between the right and left parts noted above), as viewed in a cross- sectional view.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the underliner layer 5c, patterned along with its overlayer 9, and acting as a bottom electrode as taught by Tada 664’s Fig. 13 embodiment to make an underlining layer 5c acting as a bottom electrode under layer 9 in Tada 664’s Fig. 12 embodiment, as previously modified by Mikawa above, with the motivation of preventing diffusion of copper from lower layers when copper is used (see use of 5c as a diffusion barrier for copper when copper is used in lower layers; [0194]).  

The office notes that when Fig. 12 is modified with a layer 5c from Fig. 13 that matches the patterning of layer 9, as in the combination above, the combination has a bottom electrode with the above noted features and when Fig. 12 is being modified the device will be one wherein the second upper surface has a greater length than the first upper surface (note that the total length in the left-right direction of the second upper surface discussed above is greater than a tiny non-total length of the first upper surface discussed above).   


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (“Tada 664’” US 2011/0272664 published 11/10/2011) in view of Mikawa et al. (“Mikawa” US 2012/0161095 published 06/28/2012), as applied to claim 16 above.    
As to claim 20, Tada 664’ as modified by Mikawa above shows the device noted above, further comprising a dielectric protection laver (see layer 7 discussed above) but fails to show it being a device further comprising: specifically a dielectric protection laver arranged along opposing sides of the bottom electrode and having a topmost surface directly below the bottom electrode and being a device wherein a center of an upper surface of the bottom electrode is vertically above the topmost surface of the dielectric protection layer.  


Tada 664’ shows in an alternate embodiment in Fig. 13 the formation of an underliner layer that acts as bottom electrode (note bottom electrode 5c acting as underliner for layer 9; [0193]; note also that this layer is to be formed such that it follows the general lateral pattern of layer 9 above it as they are patterned together in formation; [0196] describing patterning 5c with layer 9 together) where the device is one wherein a dielectric protection laver (7 in Fig. 13) is arranged along opposing sides of the bottom electrode 5c and has a topmost surface directly below the bottom electrode (note the topmost surface of 7 under 5c in Fig. 13).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the underliner layer 5c, patterned along with its overlayer 9, and acting as a bottom electrode as taught by Tada 664’s Fig. 13 embodiment to make an underlining layer 5c acting as a bottom electrode under layer 9 in Tada 664’s Fig. 12 embodiment, as previously modified by Mikawa above, with the motivation of preventing diffusion of copper from lower layers when copper is used (see use of 5c as a diffusion barrier for copper when copper is used in lower layers; [0194]).  

The office notes that when Fig. 12 is modified with a layer 5c from Fig. 13 that matches the patterning of layer 9, as in the combination above, the combination has a device wherein a center of an upper surface of the bottom electrode is vertically above the topmost surface of the dielectric protection layer (note that when the part 5c is lined under 9 in Fig. 12 in the combination above then the overall center of the upper surface of 5c, as measured between the far right and far left portions on the very edges of that upper surface, will be vertically above the topmost surface of the dielectric protection layer where 5c goes up the sidewalls of 7 and a bit outside of the recess in 7, though not over on the edges as the “center” in general is discussed here; though the office notes this is not the “center point of this upper surface being directly vertically above the topmost surface of the dielectric protection layer” so to speak which might be what the applicant is intending here, but the office must for now take a slightly broader interpretation of this claim language).  


Allowable Subject Matter
Claims 13 and 18 (as well as claim 19 by dependence thereon) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims once all issues noted above are taken care of.  
As to claim 13, the office notes that the art of record does not show the overall clause “a dielectric material completely confined within the recess, wherein the top electrode is laterally separated from the dielectric material” in the context of the parent claim.  The office notes that some of the closest prior art available for the parent is art like that used above, however none of that art appears to also address the limitations in claim 13.  Further, the office notes that any art that is available to come rather close to addressing all limitations of the depending claim 13 is either not all that amenable to addressing the limitations of the parent claim outright, or just never will address all limitations of claim 13 entirely (either the top electrode via part will be touching the dielectric material or the dielectric material will not be completely confined depending on which prior art is being looked at).  Thus the office finds the claim to not be anticipated, and further the office finds the claim to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  

As to claim 18, the office notes that the art of record does not show the overall clause “wherein a dielectric material is disposed within the recess and separated from the top electrode via by a non-zero distance, wherein the top electrode continuously extends past both opposing outermost edges of the dielectric material” in the full context of all of the limitations the parent claims.  The office notes that some of the closest prior art available for the parent is art like that used above for the parent claims, however none of that art appears to also address the limitations in claim 18, especially the “both” limitation.  Further, the office notes that there does not appear to be any additional art that would suggest a modification of combination of references that would lead to the claim being found to be unpatentable under 35 U.S.C 103.  Thus the office finds the claim to not be anticipated, and further the office finds the claim to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  


Response to Arguments
Applicant’s arguments, see Remarks, filed 06/06/2022, with respect to the previous objections to the claims and rejections of the claims have been fully considered and are persuasive.  The previous objections and rejections have been withdrawn with the exception of the rejection over Tada.  The office notes that additionally there are slightly new grounds of rejection above.  
As to the previous rejection of Tada the applicant argues that the office designates 5c as the bottom electrode and 7 as the insulating barrier film.  The applicant argues further that while 5c extends over 7, 5c does not have an upper surface that is directly over an opening within an insulating barrier film 7 and vertically above a topmost surface of the insulating barrier film 7.  The applicant argues that instead a part of 5c that is directly over the opening within 7 is vertically below a topmost surface of insulating barrier film 7, and that since 5c does not have an upper surface that is directly over an opening within 7 vertically above a topmost surface of the insulating barrier film 7 then the reference does not show a bottom electrode structure having an upper surface that is directly over an opening within a dielectric protection layer and vertically above a topmost surface of the dielectric protection layer as is now recited.  The office is not entirely sure what the applicant is discussing as the overall top/topmost surface of 5c that stretches from the furthest leftmost extent of 5c and over to the furthest rightmost extent of 5c, including the dip and the diagonal parts of that surface, does appear to be an upper surface with that is directly over the opening in 7 in places (see where the diagonal parts of the overall upper surface of 5c are directly over the opening in 7, and arguably the middle parts of that overall upper surface can be interpreted as meeting this limitation as well, in the alternate) and likewise is vertically above the topmost surface of the dielectric protection layer 7 (the parts on the far right and far left of the overall upper surface of 5c appear to be over 7’s topmost surface in a direct vertical fashion).   The office believes that the applicant is trying to say that the office must split the parts of the upper surface of 5c up into chunks and then none of the chunks by themselves will simultaneously fulfill the newly recited limitation as the middle upper surface towards the center of the cell is not directly over the topmost surface of 7, and the diagonal parts of the upper surface of 5c and the far left and far right parts of the upper surface of 5c will not be directly overlying the place where 7 is completely removed (in contrast to the applicant having a smooth sidewall transition from the uppermost surface of their bottom electrode as it runs down into the opening in the dielectric protection layer’s hole).  The office notes that it cannot accept this line of argument as it must designate the whole upper surface 5c at one time and then it will meet all of the limitations.  For this reason the grounds of rejection must be maintained for now.  The office does note that tighter drafting might could overcome this, but it isn’t clear at this time what would be best.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891